Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5th May 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities: please insert -- integrated access and backhaul -- prior to “IAB” acronym.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 10, 12, 13, 15, 16 and 17 – 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Novlan et al (US 2020/0374763 A1).
Claim 1. Novlan shows a method of wireless communication performed by a wireless node (fig. 2: UE 110) in a wireless multi-hop network ([0022]), comprising:  	receiving, from a central unit in the wireless multi-hop network (fig. 2: base station 185), a configuration indicating that a first wireless interface between the wireless node and a first parent node (fig. 2: base station 210) of the wireless node is to be used for a first traffic type ([0022]: FR1, sub-6 GHz) and that a second wireless interface between the wireless node and a second parent node (fig. 2: vehicle 140) of 
Claim 2. Novlan shows the method of claim 1, wherein  	the first traffic type is control traffic, has a first quality of service requirement, or a combination thereof ([0022]: sub-6 GHz; [0073]); and wherein  	the second traffic type is data traffic, has a second quality of service requirement, or a combination thereof ([0022]: mmWave; [0073]). 
Claim 3. Novlan shows the method of claim 1, wherein  	the first wireless interface is a sub-6 gigahertz wireless interface, uses a first frequency range, or a combination thereof ([0022]: FR1); and wherein  	the second wireless interface is a millimeter wave wireless interface, uses a second frequency range that is different than the first frequency range, or a combination thereof ([0022]: FR2). 
Claim 4. Novlan shows the method of claim 1, wherein the first connection provides a single-hop route to the central unit (fig. 2: route 225) and the second connection provides a multi-hop route to the same or a different central unit (fig. 2: routes 227-228). 
Claim 10. Novlan shows the method of claim 1, wherein the first traffic type includes at least one of:  	acknowledgement or negative acknowledgment feedback corresponding to a communication received via the second connection (n/a),  	a scheduling request to schedule a data transmission via the second connection, an IAB resource configuration for resources of the second connection ([0019] and [0029]),  	an indication of upcoming ultra-reliable low latency communication (URLLC) traffic via the second connection (n/a),  	a command to change an operating mode of the wireless node (n/a),  	a command to send a paging signal (n/a),  	a command to update a configuration of the wireless node ([0052]: UE 110 can be either explicitly or implicitly informed that only the Anchor RRC configuration and associated handover procedures (e.g. neighbor cell measurements, RACH, and serving cell parameters) need to be updated),  	a command to perform a network procedure (n/a),  	a command to send a status report (n/a), or  	a combination thereof (see above). 
Claim 12. Novlan shows a method of wireless communication performed by a central unit (fig. 2: base station 185) in a wireless multi-hop network ([0022]), comprising: 
Claim 13. Novlan shows the method of claim 12, wherein  	the first wireless interface provides a single-hop connection between the wireless node and the central unit (fig. 2: route 225) and  	the second wireless interface provides a multi-hop connection that includes:  	a connection between the second parent node and the same or a different central unit (fig. 2: route 227), and a connection between the second parent node and the wireless node (fig. 2: route 228). 
Claim 15. Novlan shows the method of claim 12, wherein  	the first wireless interface is a sub-6 gigahertz wireless interface, uses a first frequency range, or a combination thereof ([0022]: sub-6 GHz; [0073]); and wherein  	the second wireless interface is a millimeter wave wireless interface, uses a second frequency range that is different than the first frequency range ([0022]: mmWave; [0073]), or  	a combination thereof (see above). 
Claim 16. Novlan shows the method of claim 12, wherein the central unit is the first parent node (fig. 2: base station 185). 
Claim 17. Novlan shows a method of wireless communication performed by a first parent node (fig. 2: base station 210) in a wireless multi-hop network ([0022]), comprising:  	receiving, from a central unit (fig. 2: base station 185) in the wireless multi-hop network, a configuration ([0030]) indicating that a first wireless interface between the first parent node (fig. 2: base station 210) and a child node (fig. 1: UE 110) of the first parent node is to be used for a first traffic type ([0022]: FR1, sub-6 GHz) and that a second wireless interface between the child node and a second parent node (fig. 2: vehicle 140) of the child node is to be used for a second traffic type ([0022]: FR2, mmWave);  	configuring a connection with the child node via the first wireless interface based at least in part on the configuration ([0042]); and  	transmitting or receiving a communication using the connection with the child node based at least in part on a traffic type of the communication (figs. 7-8). 
Claim 18. Novlan shows the method of claim 17, further comprising configuring a connection with the second parent node based at least in part on the configuration 
Claim 19. Novlan shows the method of claim 17, wherein  	the first wireless interface is a sub-6 gigahertz wireless interface, uses a first frequency range, or a combination ([0022]: FR1, sub-6 GHz); and wherein  	the second wireless interface is a millimeter wave wireless interface, uses a second frequency range that is different than the first frequency range ([0022]: FR2, mmWave), or  	a combination thereof (see above). 
Claim 20. Novlan shows the method of claim 17, wherein  	the first traffic type includes control information ([0022]: FR1, sub-6 GHz) and  	the second traffic type includes a data communication scheduled by the control information ([0022]: FR2, mmWave). 
Claim 21. Novlan shows the method of claim 20, wherein transmitting or receiving the communication using the connection with the child node comprises transmitting or receiving the control information via the connection with the child node ([0041]: UE 110 can be configured to only use the first portion of the combined control message and not unnecessarily us the second portion of the combined control message). 
Claim 22. Novlan shows the method of claim 20, further comprising transmitting or receiving the control information via a connection with the second parent node based at least in part on the configuration ([0041]: UE 110 can be configured to only use the first portion of the combined control message and not unnecessarily us the second portion of the combined control message). 
Claim 23. Novlan shows the method of claim 20, wherein  	transmitting or receiving the communication using the connection with the child node comprises transmitting the control information via the connection with the child node ([0041]: UE 110 can be configured to only use the first portion of the combined control message); and wherein  	the method further comprises transmitting the control information via a connection with the second parent node to instruct the second parent node to transmit the data communication to the child node or to receive the data communication from the child node ([0039]-[0040]: UE 110 and vehicle 140 control data). 
Claim 24. Novlan shows the method of claim 23, wherein the control information transmitted to the wireless node and the second parent node is a single broadcast communication (fig. 2: route 228). 
Claim 25. Novlan shows the method of claim 20, further comprising  	receiving the control information via a connection with the second parent node (fig. 2: route 228); and wherein 
Claim 26. Novlan shows the method of claim 17, wherein the first traffic type includes  	a data communication, has a first quality of service requirement, or a combination thereof ([0022]: FR1, sub-6 GHz); and wherein  	the second traffic type includes control information that schedules the data communication, has a second quality of service requirement, or a combination thereof ([0022]: FR2, mmWave). 
Claim 27. Novlan shows the method of claim 26, wherein transmitting or receiving the communication using the connection with the child node comprises  	transmitting or receiving the data communication via the connection with the child node ([0073]). 
Claim 28. Novlan shows the method of claim 26, further comprising  	transmitting or receiving the control information via a connection with the second parent node based at least in part on the configuration ([0039]-[0040]). 
Claim 29. Novlan shows the method of claim 17, wherein the first wireless interface provides a single-hop route (fig. 2: route 225) to the central unit and the second wireless interface provides a multi-hop route to the same or a different central unit (fig. 2: routes 227-228). 
Claim 30. Novlan shows a wireless node (fig. 2: UE 110) in a wireless multi-hop network for wireless communication ([0022]), comprising:  	a memory (fig. 9: memory); and  	one or more processors operatively coupled to the memory (fig. 9: processor), the memory and the one or more processors configured to:  	receive, from a central unit (fig. 2: base station 185) in the wireless multi-hop network, a configuration ([0030]) indicating that a first wireless interface between the wireless node and a first parent node (fig. 2: base station 210) of the wireless node is to be used for a first traffic type ([0022]: FR1, sub-6 GHz) and that a second wireless interface between the wireless node and a second parent node (fig. 2: vehicle 140) of the wireless node is to be used for a second traffic type ([0022]: FR2, mmWave);  	configure a first connection with the first parent node via the first wireless interface and a second connection with the second parent node via the second wireless interface based at least in part on the configuration ([0042]); and  	transmit or receive a communication using the first connection or the second connection based at least in part on a traffic type of the communication (figs. 7-8).
------------ ------------ ------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 – 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al in view of Sun et al (US 2018/0159649 A1).
Claim 5. Novlan shows the method of claim 1; Novlan does not expressly describe the method further comprising:  	receiving first control information via the first connection and second control information via the second connection, wherein the first control information conflicts with the second control information; and   	using either the first control information or the second control information based at least in part on a prioritization rule.Sun teaches features of: 	receiving first control information via a first connection and second control information via a second connection ([0059]: the wireless communication system 100 may support operation over a non-contention-based radio frequency spectrum (e.g. a radio frequency spectrum licensed to particular users for particular uses)), wherein the first control information conflicts with the second control information ([0059]: a contention-Sun in the method of Novlan to achieve better power and resource savings.
Claim 6. Novlan shows the method of claim 1; Novlan does not expressly describe wherein the first traffic type includes downlink control information (DCI) and the second traffic type includes a data communication scheduled by the DCI.Sun teaches a first traffic type includes downlink control information (DCI) and a second traffic type includes a data communication scheduled by the DCI ([0078]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Sun in the method of Novlan to achieve better power and resource savings.
Claim 7. Novlan, modified by Sun, shows the method of claim 6, further comprising:  	receiving the DCI via the first connection (Sun, [0078]);  	determining a set of control parameters, for the data communication, indicated in the DCI (Sun, [0078]); and  	receiving or transmitting the data communication via the second connection based at least in part on the set of control parameters (Sun, [0078]). 
Claim 8. Novlan, modified by Sun, shows the method of claim 7, wherein the set of control parameters includes at least one of:  	a time domain resource allocation for the data communication (n/a),  	a frequency domain resource allocation for the data communication (Sun, [0156]),  	a modulation and coding scheme for the data communication (n/a),  	a beam index to be used for the second connection to receive or transmit the data communication (n/a),  	a power control parameter associated with the data communication (n/a), or  	a combination thereof (n/a). 
Claim 9. Novlan, modified by Sun, shows the method of claim 7, wherein  	the set of control parameters indicated in the DCI is a first set of control parameters for the data communication (Sun, [0078]), and wherein  	a second set of control parameters for the data communication is indicated in the configuration, is received via the second connection (Sun, [0078]: in a RRC configuration or in downlink control information (DCI)), or a combination thereof (see above). 
Sun, shows the method of claim 12, wherein  	the first traffic type is control traffic, has a first quality of service requirement, includes downlink control information (DCI) (Sun, [0078]), or  	a combination thereof; and wherein the second traffic type is data traffic, has a second quality of service requirement, includes a data communication scheduled by the DCI (Sun, [0078]: mmWave… RRC configuration), or  	a combination thereof (see above). 
------------ ------------ ------------
 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al.
Claim 11. Novlan shows the method of claim 1; while Novlan does not expressly describe wherein the first parent node and the second parent node are the same parent node, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first parent node and the second parent node into one (same) parent node to save space and resources and to handle two different types of traffic simultaneously. 

Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Zhou et al, US 2019/0288757 A1: a wireless communication related to range extension techniques in communication systems, e.g. millimeter wave communication systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        26th August 2021